
	
		III
		109th CONGRESS
		2d Session
		S. RES. 584
		IN THE SENATE OF THE UNITED STATES
		
			September 25, 2006
			Mr. Frist (for himself
			 and Mr. Reid) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize the production of records,
		  testimony, and legal representation.
	
	
		Whereas the United States Attorney's Office for the
			 District of Columbia is conducting an investigation of the financial
			 disclosures made by Dr. Lester Crawford to the Committee on Health, Education,
			 Labor, and Pensions in connection with confirmation proceedings on Dr.
			 Crawford's nomination to be Commissioner of the Food and Drug
			 Administration;
		Whereas the Committee on Health, Education, Labor, and
			 Pensions has received a request from the United States Attorney's Office for
			 testimony of three employees of the Committee and for records of the Committee
			 relevant to the investigation;
		Whereas, pursuant to sections 703(a) and 704(a)(2) of the
			 Ethics in Government Act of 1978, 2 U.S.C. §§ 288b(a) and 288c(a)(2), the
			 Senate may direct its counsel to represent employees of the Senate with respect
			 to any subpoena, order, or request for testimony relating to their official
			 responsibilities;
		Whereas, by the privileges of the Senate of the United
			 States and rule XI of the Standing Rules of the Senate, no evidence under the
			 control or in the possession of the Senate can, by administrative or judicial
			 process, be taken from such control or possession but by permission of the
			 Senate; and
		Whereas, when it appears that evidence under the control
			 or in the possession of the Senate is needed for the promotion of justice, the
			 Senate will take such action as will promote the ends of justice consistent
			 with the privileges of the Senate: Now, therefore, be it
		
	
		That the Committee on Health,
			 Education, Labor, and Pensions is authorized to produce documents and committee
			 staff are authorized to testify in these and related proceedings, except where
			 a privilege should be asserted.
		2.The Senate Legal Counsel is authorized to
			 represent employees of the Committee on Health, Education, Labor, and Pensions
			 in connection with the document production and testimony authorized in section
			 one of this resolution.
		
